In an action to restrain appellants-respondents from interfering with the affairs of New York Association No. 88 of Masters and Mates of the National Organization of Masters, Mates & Pilots of America and from holding themselves out as officers of said local union, and for other relief, the appeals are from an order granting an injunction pendente Ute which, inter alia, restrains appellants-respondents from such acts, directs that they turn over the books and records of the local to the International Trustee, and orders an immediate trial of the action. Order modified (1) by striking therefrom subdivisions (a), (b), (d), (e), (f) and (g) of the first ordering paragraph, (2) by striking from said order the second and third ordering paragraphs, (3) by adding to said order a provision ordering defendants to keep intact all the property and records of said New York Association No. 88 heretofore and hereafter received by them, to make no withdrawal or other disposition of any of its funds, except on further order of the court, and to serve forthwith a copy of the order upon every bank or other depository holding funds belonging to, or to the credit of, said New York Association No. 88 and at the same time notify in writing said banks or depositories- that such funds are to be held intact pending the determination of the action or the further order of the court, and (4) by adding to said order a further provision that nothing contained in the order shall be construed as prohibiting the defendants from making bank deposits on behalf of the said New York Association No. 88. As so modified, order affirmed, without costs. In our opinion, upon the record presented, a mandatory temporary injunction, disturbing the status quo and awarding respondents-appellants substantially all the injunc-tive relief against the appellants-respondents to which they would be entitled after trial, should not have been granted. (Cf. Bachman v. Harrington, 184 N. Y. 458, 464; Moller v. Lincoln Safe Deposit Co., 174 App. Div. 458, 462; Ten Eyck v. Lombard, 247 App. Div. 439, 441.) The questions presented may best be determined after the trial, which was commenced as ordered and which was in progress when this appeal was argued. The property, books and records of the local should be kept intact pending the trial and determination of the action.
Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.
Settle order on notice.